Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 	
Claims 16 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 16 and 22 recites “wherein the following formula is satisfied:   
    PNG
    media_image1.png
    54
    93
    media_image1.png
    Greyscale
”.
The limitations of the formula as drafted covers a mathematical algorithm. More specifically, the system takes a mathematical input and generates mathematical output based on the input. The steps are mathematical in nature.
The judicial exception is not integrated into a practical application. In particular, claims 16 and 22 recite additional elements of “number-of-times calculating part” and “correct emotion soft label calculating part”. For example, in [0031] of the field specification, there is description of using these “parts” as a part of a general computing environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a mathematical formula cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
Claims 28 and 30 are rejected under 35 U.S.C. 101 because the claims appear to be directed to a software embodiment and not to hardware embodiment, where a machine claim is directed towards a system, apparatus, or arrangement. The claim appears to be directed towards a software embodiment. Paragraph [0065] of the Published Specification describes the elements of the system being implemented as software alone actualizing the embodiments of the invention. The claimed limitations are capable of being performed as software as described in the above paragraphs, alone since no hardware component is being claimed. Software, alone, are not physical components and thus are not statutory since software do not define any structural and functional interrelationships between the computer programs and other claimed elements of a computer, which permit the computer' s program functionality to be realized. Hence, the stated functions comprise software and is thus not directed to a hardware embodiment. Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See e.g., Warmerdam, 33 F.3d at 1361, 31, USPQ2d at 1760 (claim to a data structure per se held 
Claims 29 and 31 are drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter. On paragraph [0066] of the Published Specification, the term “computer-readable recording medium" is not defined as to what the scope of the term is meant to encompass. Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994). 
The Applicant' s Specification presents a broad definition as to what the “computer readable recording medium covers and is being made to include transitory and non-transitory signals. The Applicant' s Published Specification in paragraph [0066], refers to the “storage medium”. Hence, it appears that the claims appear to be drawn towards transitory signals, which is not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claims by using the following terminology: "non-transitory machine readable 
U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 16, limitation “number-of-times calculating part”.
In claim 16, limitation “correct emotion soft label calculating part”.
In claim 17, limitation “learning part”.
In claim 18, limitation “number-of-times calculating part”.
In claim 18, limitation “correct emotion soft label calculating part” .
In claim 18, limitation “learning part”.
In claim 18, limitation “additional learning part”.
In claim 20, limitation “number-of-times calculating part”.
In claim 20, limitation “correct emotion soft label calculating part”.
In claim 20, limitation “learning part”.
In claim 21, limitation “emotion recognizing part”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 18-20, 24-26 are allowed.
Claims 17, 21, 23, 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 16, 22, 28-31 has been rejected under 35 U.S.C. 101, but would also be allowable due to its dependence on claims 16 and 22 if the rejection under 35 U.S.C. 101 is overcome. 

    PNG
    media_image1.png
    54
    93
    media_image1.png
    Greyscale
”. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. 
The closest prior art, Fayek (Modeling Subjectiveness in Emotion Recognition with Deep Neural Networks: Ensembles vs Soft Labels) fails to anticipate or render obvious the above described limitations. Fayek does disclose a label generation device, with the device comprising a number-of-times calculating part, emotion classes, and a correct emotion soft label calculating part. However, Fayek does not disclose the correct emotion soft label calculating part containing “wherein the following formula is satisfied:   
    PNG
    media_image1.png
    54
    93
    media_image1.png
    Greyscale
”.
The following is an examiner’s statement of reasons for allowance: independent claims 18  and 24 contain the limitations “additional learning part updating the second emotion recognition model by additional learning processing with a set of pairs between the correct emotion soft labels tk O corresponding to the first utterance and a voice feature sequence of the first utterance as learning data to obtain a first emotion recognition model for estimating the emotion of the utterer of the input utterance from the acoustic feature sequence of the input utterance; wherein the correct emotion labels corresponding to the second utterance are such that correct emotion labels corresponding to emotion classes C, selected as correct values of an emotion of an utterer of the second utterance from among the plurality of emotion classes C1, ..., Ck by listeners who have listened to the second utterance the largest number of times are 
The closest prior art, Patel (U.S. Publication No. 20120089396) fails to anticipate or render obvious the above described limitations. 
Patel discloses a model learning device, wherein K is an integer equal to or larger than 2 ([0121] - The classification procedures for the k-means algorithm were described previously… The k closest samples were analyzed further for k=1 and 3. [0147] - The machine can comprise a server computer, a client user computer, a personal computer (PC), a tablet PC, a laptop computer, a desktop computer, a control system, a network router, Switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine);
and the model learning device comprises: 
a label generation device including ([0094] – model):
a number-of-times calculating part obtaining, with correct emotion classes selected as correct values of an emotion of an utterer of a first utterance from among a plurality of emotion classes C1, ..., CK by listeners who have listened to the first utterance, as an input, the numbers of times ni that the emotion classes Ci have been selected as the correct emotion classes, where i=1, ..., K is assumed ([0094] - The model's accuracy in emotion predictions was calculated as percent correct scores and d' scores. Percent correct scores (i.e., the hit rate) were calculated as the 
and a correct emotion soft label calculating part obtaining rates of the numbers of times nk to a sum total of the numbers of times ni, ..., nK or smoothed values of the rates as correct emotion soft labels tk(s) corresponding to the first utterance, where k=1, ..., K is assumed ([0094] - In this case, the false alarm rate was the number of times that all emotions not belonging to a particular emotion category were classified as that category); and
a learning part obtaining a second emotion recognition model for estimating an emotion of an utterer of an input utterance from an acoustic feature sequence of the input utterance by learning processing with a set of pairs between correct emotion labels tk(h) corresponding to a second utterance and a voice feature sequence of the second utterance as learning data ([0031] - One method of obtaining the baseline acoustic measures is via a database of third party speakers (also referred to as a “training set). The speech samples of this database can be used as a comparison group for predicting or classifying the emotion of any new speech sample. For example, the training set can be used to train a machine-learning algorithm).
However, Patel does not disclose the additional learning processing and the correct emotion labels.       
The following is an examiner’s statement of reasons for allowance: independent claims 20 and 26 contains the limitations “and the learning processing includes processing for updating the emotion recognition model in the learning process, with rates of function values for output values y() to a sum total of the function values for the output values y(') ...y.) as posterior probabilities pk(h) of the emotion classes Ck in the first utterance , and with a weighted sum of a sum total of products between the function values for Pk (h) and the correct emotion labels t; (h) 
The closest prior art, Patel (U.S. Publication No. 20120089396) fails to anticipate or render obvious the above described limitations. Patel does disclose a model learning device, comprising a label generation device with a number-of-times calculating part, a correction emotion soft label calculating part, and a learning part. However, Patel does not disclose the learning processing including “rates of function values” or “posterior probabilities”.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuniaki (J.P. Publication No. 2005199403) teaches a emotion recognition device and method, emotion recognition method of robot device, learning method of robot device and robot device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/12/2022